Title: From Thomas Jefferson to James Monroe, 14 November 1801
From: Jefferson, Thomas
To: Monroe, James


Dear Sir
Washington Nov. 14. 1801.
The bearer hereof is mr Whitney of Connecticut a mechanic of the first order of ingenuity, who invented the Cotton gin now so much used to the South; he is at the head of a considerable gun manufactory in Connecticut, and furnishes the US. with muskets, undoubtedly the best they recieve. he has invented moulds & machines for making all the peices of his locks so exactly equal, that take 100 locks to pieces & mingle their parts, and the hundred locks may be put together as well by taking the first pieces which come to hand. this is of importance in repairing, because out of 10. locks e.g. disabled for the want of different pieces, 9 good locks may be put together without employing a smith. Leblanc in France had invented a similar process in 1788. & had extended it to the barrel, mounting & stock. I endeavored to get the US. to bring him over, which he was ready for on moderate terms. I failed & I do not know what became of him. mr Whitney has not yet extended his improvements beyond the lock. I think it possible he might be engaged in our manufactory of Richmd, tho I have not asked him the question. I know nothing of his moral character. he is now on his way to S. Carola on the subject of his gin. health & happiness cum ceteris votis.
Th: Jefferson
